Citation Nr: 1634156	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to in-service exposure to herbicides.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board remanded the Veteran's claim for additional development, including a new VA opinion which adequately addressed all pertinent evidence in the claims file including the lay statements submitted by the Veteran and his wife.  Although a VA examination and opinion were provided in March 2016, the VA opinion does not comply with the Board's remand directives.  

The February 2016 Board remand specifically requested a new VA examination and opinion be obtained, and that the examiner consider and address the lay statements provided by the Veteran and his wife which reflect observations of leg blisters with private medical treatment in 1970 or 1971 (although the treating physician is believed deceased) as well as the private medical treatment records from 2007 through 2012 reflecting diagnoses of and treatment for allergic dermatitis, post-inflammatory hyperpigmentation, induration, folliculitis, pruritus, and acne keliodalis nuchae.  Although some of this evidence is noted in the "medical history" section of the examination report, the March 2016 examiner did not address any of this pertinent evidence in the opinion and rationale provided.  Moreover, the March 2016 examiner acknowledged the Veteran's reports of developing a blister during service and continuous blisters appearing approximately every six months since active duty service, but did not address this competent and pertinent evidence in the opinion.  Instead, the examiner seems to have disregarded the Veteran's lay statements in favor of finding that the Veteran's "boils" on the left leg, noted in February 1969, were an "acute transient condition that resolved without any residual disability."  This finding is directly refuted by the Veteran's lay statements, which were not discussed by the examiner.  As the March 2016 VA opinion does not comply with the remand directive set forth in the February 2016 Board remand, the Veteran's claim must be remanded for a new opinion.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA skin examination to determine the nature and etiology of the Veteran's skin condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  After a thorough review of the evidence of record, the examiner should state the following opinions:

*Does the Veteran have a diagnosed skin disability manifested by recurrent blisters?  

*Does the Veteran have any other diagnosed skin disabilities?  

Please state all diagnosed skin disabilities and reconcile all diagnoses provided with the previous diagnoses noted in the private treatment records from 2009 through 2012.

*Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed skin disability shown in the record since 2009, to include any disability manifested by recurrent blisters, was incurred in or is otherwise related to the Veteran's active duty service, to include due to the Veteran's in-service exposure to herbicide agents?

In providing the opinions requested, the examiner should provide a complete rationale and should discuss all pertinent evidence of record, specifically including the lay statements provided by the Veteran and his wife in which the Veteran has reported symptoms of a skin disorder continuously since active duty service.  The examiner is advised that the Veteran and his wife are competent to report observable symptomatology, and that the Veteran's lay statements, including those of continuity of symptomatology, should be presumed to be credible for the purposes of this examination only.  

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).

3.  When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




